Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a retention component for retaining a coil in a slot of a stator for a generator having a rotor, the retention component comprising: a first segment [33a or 43a] and a second segment [33b or 43b], both of which are configured to be inserted into the slot; wherein at least one of the first and second segments is made entirely of laminated sheets that together form a unitary structure of magnetic material; wherein the at least one of the first and second segments has an interfacing surface configured to directly interface a rotor surface in an absence of a structure therebetween; a channel between the first and second segments; and a third segment [33c or 43c] that extends along and within the channel, wherein the third segment directly contacts the first and second segments; wherein the third segment is less magnetic than the at least one of the first and second segments and at least one portion of the channel extends between sidewalls of the first and second segments that are not in contact with the third segment; and wherein the third segment is insertable into the channel, where insertion of the third segment into the channel secures the first segment and the second segment within the slot by pushing the first segment and the second segment against surfaces of the slot.

only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, the most relevant prior art refs are Fisher (US 2386673, herein ‘Fisher’) and DE410556 (herein DE’556), as applied in the rejection.   The Examiner concurred with the Applicant’s remark that Fisher (col. 1 line 42 to coil. 2 line 27) discloses the nonmagnetic piece (4) and the two magnetic pieces (3) being assembled together in advance, then this assembly being coated with an adhesive substance, which enters the spaces there-between the three pieces that being assembled into a slot wedge; after that the slot wedge assembly being baked, while held under compression. Hence, it would teach away from the Fisher disclosure, if one would remove the nonmagnetic piece (4) in the Fisher's wedge assembly so that it can be removably inserted in between the two magnetic pieces (3). The '566 ref teaches an insertable nonmagnetic piece, but it is not directly in contact with the two magnetic pieces, as claimed.
Hence, the prior art refs, either stand-alone or in combination, have taught or suggest the above-mentioned features (see the above italic font portion) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834